DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 6, 2021 in which claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/579,652. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 17 are anticipated by the conflicting patented claims 1 and 17, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application
Application #: 17/579,652
Claim 1. A hand glove, comprising: a glove body including a dorsal side, a palmar side, the dorsal side opposite the palmar side, a radial side, an ulnar side, the radial side opposite the ulnar side, a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side, an upper end including a plurality of digit sheaths protruding outwardly therefrom, and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body, the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand, the radial side including a first zipper and a first fastening strap extending outwardly therefrom, the ulnar side including a second zipper and a second fastening strap extending outwardly therefrom, the first zipper parallel with and opposite to the second zipper, the dorsal side including a fastener spanning the dorsal section, the first fastening strap and the second fastening strap configured to removably attach to the fastener to secure the glove body to a wearer's hand.

Claim 1. A hand glove, comprising: a glove body including a dorsal side, a palmar side, the dorsal side opposite the palmar side, a radial side, an ulnar side, the radial side opposite the ulnar side, a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side, an upper end including a plurality of digit sheaths protruding outwardly therefrom, and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body, the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand, the radial side including a first zipper and a first fastening strap extending outwardly therefrom, the ulnar side including a second zipper and a second fastening strap extending outwardly therefrom, the first zipper parallel with and opposite to the second zipper, the dorsal side including a fastener spanning the dorsal section, the first fastening strap and the second fastening strap configured to removably attach to the fastener to secure the glove body to a wearer's hand; and wherein at least one of said digit sheaths comprises a finger grip at a distal end thereof; wherein said fastener comprises a rectangular area, substantially closer to a distal end of said glove than a proximal end thereof, with at least one longest lateral edge thereof substantially parallel to a lower edge of said dorsal side; wherein said fastener ends at substantially a midpoint of each of said first and said second zippers; wherein each of said fastening straps comprises: a substantially rectangular strap area; a connected edge thereof, corresponding to a first shorter edge of said rectangular strap area, connected to said glove body; and a free edge thereof, corresponding to a second shorter end of said rectangular strap area, comprising a semi-circular shape; wherein an edge of said first strap is connected to said glove body at a point between said first zipper and said first sheath, on a palmar side of said zipper and on a dorsal side of said first sheath; wherein an edge of said second strap is connected to said glove body at a point between said second zipper and a wrinkled section, on a palmer side of said second zipper and on a dorsal side of said wrinkled section; wherein a lateral length of each of said fastening straps comprises substantially half of a lateral length of said fastener; wherein each of said first and second zippers extends vertically from a distal end of said glove body to a location close to, and vertically beneath, a most-proximal area of connection between said first sheath and said glove body.
Claim 17. A hand glove, comprising: a glove body including a dorsal side, a palmar side, the dorsal side opposite the palmar side, a radial side, an ulnar side, the radial side opposite the ulnar side, a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side, an upper end including a plurality of digit sheaths protruding outwardly therefrom, and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body, the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand, the radial side including a first zipper, the ulnar side including a second zipper, the first zipper parallel with and opposite to the second zipper.

 
Claim 17. A hand glove, comprising: a glove body including a dorsal side, a palmar side, the dorsal side opposite the palmar side, a radial side, an ulnar side, the radial side opposite the ulnar side, a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side, an upper end including a plurality of digit sheaths protruding outwardly therefrom, and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body, the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand, the radial side including a first zipper, the ulnar side including a second zipper, the first zipper parallel with and opposite to the second zipper; a fastening section, comprising: at least one fastener, parallel to an edge of said interior cavity of said glove body, on said dorsal side of said glove body and closer to a distal end of said glove body than a proximal end thereof; and at least two fastening straps extending from opposite sides of said glove body; wherein a first fastening strap of said at least two fastening straps comprises a straight end adjacent to a portion of a palmar edge of said first zipper and a curved end extending outwardly from said glove body; wherein a second fastening strap of said at least two fastening straps comprises a straight end adjacent to a portion of a palmar edge of said second zipper and a curved end extending outwardly from said glove body; wherein said at least one fastener comprises a first straight end adjacent to a portion of a dorsal edge of said first zipper at a location thereof corresponding to said first fastening strap, and a second straight end adjacent to a portion of a dorsal edge of said second zipper at a location thereof corresponding to said second fastening strap; wherein a connection between said straight end of said second fastening strap and said glove body is to a portion of a palmar edge of said second zipper; wherein each of said first and second zippers extends vertically from a distal end of said glove body to a location close to, and vertically beneath, a most-proximal area of connection between said first sheath and said glove body; wherein at least one of said plurality of digit sheaths comprises a distinct finger grip at an end thereof corresponding to a distal phalange of a digit of a wearer's hand.


Claim Objections
Claims 6-7 are objected to because of the following informalities: 
Claim 6 recites “the zipper”, which could read as -- the first zipper --, since it appears that “the zipper” is referring to “the first zipper”, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 7 recites “the zipper”, which could read as -- the second zipper --, since it appears that “the zipper” is referring to “the second zipper”, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.


	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “wherein the first zipper includes a length substantially equal to a length of the second zipper”, which fails to further limit the subject matter of the claim upon which it depends, in this case, following the claim tree, claim 20 depends from 5, in which claim 20 recites identical language of claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollo (EP 0116814).
Regarding claim 17, Mollo teaches, A hand glove (figure 1), comprising: a glove body (1, figure 1) including a dorsal side (annotated figure 1), a palmar side (figure 1, page 3, fifth paragraph), the dorsal side opposite the palmar side (the annotated dorsal side is opposite 6, annotated figure 1), a radial side, an ulnar side, the radial side opposite the ulnar side (an annotated radial side, an annotated ulnar side, the annotated radial side opposite the annotated ulnar side), a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side (“More specifically, the zip-fasteners 2 and 3 of the glove 1 extend from the rear end portion whereof up to two points located in the portion 6 thereat the hand palm will be housed, which may be easily introduced into and removed from the glove owing to the provision of the two mentioned zip-fastener pairs.”, page 3, fifth paragraph, therefore, an annotated hand portion defines an interior cavity configured to receive and cover the hand of a wearer, the annotated hand portion including 6 on the palmar side (shown in figure 1), and a dorsal section on the annotated dorsal side, annotated figure 1, while the figures do not show the dorsal section of the glove 1, it would be expected that glove 1 would have a dorsal section), an upper end including a plurality of digit sheaths protruding outwardly therefrom (“said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effective to be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, therefore, the annotated hand portion includes 9 including a plurality of annotated digit sheaths protruding outwardly therefrom, annotated figure 1), and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body (“said glove zip-fasteners (2,3) extend from the rear end (5) of said glove (1) to two points corresponding to the portion (6) therein the hand palm will be housed”, claim 2, therefore, the annotated hand portion includes 5 including an annotated peripheral edge defining an opening for providing access to the interior cavity of 1, annotated figure 1), the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand (the annotated hand portion extending from the annotated radial side to the annotated ulnar side, the plurality of annotated digit sheaths including at least an annotated first sheath corresponding to the first digit of a wearer's hand and an annotated second sheath corresponding to one or more of the other digits of a wearer's hand, page 3, fifth paragraph, annotated figure 1), the radial side including a first zipper, the ulnar side including a second zipper, the first zipper parallel with and opposite to the second zipper (“According to one aspect of the present invention, the above task is achieved by an improved glove for children or sports, characterized in that it is provided, at the two side ends where of, with zip-fasteners (2 and 3),which extend parallel to the longitudinal axis of the user hand, said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, therefore, the annotated radial side includes 3, and the annotated ulnar side includes 2, 3 parallel with and opposite to 2, annotated figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mollo (EP 0116814) in view of Antonious (4,042,977).
Regarding claim 1, Mollo teaches, A hand glove (figure 1), comprising: a glove body (1, figure 1) including a dorsal side (annotated figure 1), a palmar side (figure 1, page 3, fifth paragraph), the dorsal side opposite the palmar side (the annotated dorsal side is opposite 6, annotated figure 1), a radial side, an ulnar side, the radial side opposite the ulnar side (an annotated radial side, an annotated ulnar side, the annotated radial side opposite the annotated ulnar side), a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side (“More specifically, the zip-fasteners 2 and 3 of the glove 1 extend from the rear end portion whereof up to two points located in the portion 6 thereat the hand palm will be housed, which may be easily introduced into and removed from the glove owing to the provision of the two mentioned zip-fastener pairs.”, page 3, fifth paragraph, therefore, an annotated hand portion defines an interior cavity configured to receive and cover the hand of a wearer, the annotated hand portion including 6 on the palmar side (shown in figure 1), and a dorsal section on the annotated dorsal side, annotated figure 1, while the figures do not show the dorsal section of the glove 1, it would be expected that glove 1 would have a dorsal section), an upper end including a plurality of digit sheaths protruding outwardly therefrom (“said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, therefore, the annotated hand portion includes 9 including a plurality of annotated digit sheaths protruding outwardly therefrom, annotated figure 1), and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body (“said glove zip-fasteners (2,3) extend from the rear end (5) of said glove (1) to two points corresponding to the portion (6) therein the hand palm will be housed”, claim 2, therefore, the annotated hand portion includes 5 including an annotated peripheral edge defining an opening for providing access to the interior cavity of 1, annotated figure 1), the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand (the annotated hand portion extending from the annotated radial side to the annotated ulnar side, the plurality of annotated digit sheaths including at least an annotated first sheath corresponding to the first digit of a wearer's hand and an annotated second sheath corresponding to one or more of the other digits of a wearer's hand, page 3, fifth paragraph, annotated figure 1), the radial side including a first zipper, the ulnar side including a second zipper, the first zipper parallel with and opposite to the second zipper (“According to one aspect of the present invention, the above task is achieved by an improved glove for children or sports,characterized in that it is provided, at the two side ends whereof,with zip-fasteners (2 and 3),which extend parallely to the longitudinal axis of the user hand, said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, therefore, the annotated radial side includes 3, and the annotated ulnar side includes 2, 3 parallel with and opposite to 2, annotated figure 1).
Mollo fails to teach, the radial side including a first fastening strap extending outwardly therefrom, the ulnar side including a second fastening strap extending outwardly therefrom, the dorsal side including a fastener spanning the dorsal section, the first fastening strap and the second fastening strap configured to removably attach to the fastener to secure the glove body to a wearer's hand.
Antonious, a glove, Abstract, teaches, the radial side including a first fastening strap extending outwardly therefrom, the ulnar side including a second fastening strap extending outwardly therefrom, the dorsal side including a fastener spanning the dorsal section, the first fastening strap and the second fastening strap configured to removably attach to the fastener to secure the glove body to a wearer's hand (“FIG. 35 is a perspective view showing the use of twin flexible straps attached to opposite sides with complimentary fastening means located on back of the glove”, Col. 2 ln. 35-37, “FIGS. 35 and 36 show additional designs of straps for attachment across the back of the hand for a glove. In FIG. 35 there is a velcro pad 302 and a pair of straps 304, 306. Each strap may include elastic portions 308 and a complimentary velcro portion 310 so that with the single velcro base 302 there may be pulling from opposite sides of the glove secured to the pad 302.”, Col. 6 ln. 40-46, therefore, the annotated radial side includes 306 extending outwardly therefrom, the annotated ulnar side includes 304 extending outwardly therefrom, the dorsal side (shown in figure 35) including 302 spanning the dorsal section (figure 35), 306 and 304 configured to removably attach to 302 to secure the glove body to a wearer's hand, annotated figure 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the radial side and the ulnar side of Mollo  with first and second fastening straps respectively as taught by Antonious  and the dorsal side of Mollo with a fastener as also taught by Antonious in order to provide “pull[ing] from opposite sides of the glove” (Col. 6 ln. 45-46), “to maintain a direct constant tautness of the thumb stall, and an independent control of tautness across the palm” (Abstract).
Regarding claim 2, the combined references teach, wherein the first zipper and second zipper are coplanar defining a hypothetical plane that divides the glove body in half along a coronal plane of the glove body, thereby separating and defining the dorsal section and the palm section (Mollo, “According to one aspect of the present invention, the above task is achieved by an improved glove for children or sports, characterized in that it is provided, at the two side ends whereof, with zip-fasteners (2 and 3),which extend parallely to the longitudinal axis of the user hand, said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, therefore, 3 and 2 are coplanar defining a hypothetical plane that divides 1 in half along a coronal plane of 1, thereby separating and defining the dorsal section and the annotated palm section, annotated figure 1).
Regarding claim 3, the combined references teach, wherein the first zipper extends longitudinally along the radial side from the peripheral edge of the hand portion to the first sheath and the second zipper extends longitudinally along the ulnar side from the peripheral edge of the hand portion to the second sheath (Mollo, “at the two side ends whereof, with zip-fasteners (2 and 3),which extend parallely to the longitudinal axis of the user hand, said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, “More specifically, the zip-fasteners 2 and 3 of the glove 1 extend from the rear end portion whereof up to two points located in the portion 6 thereat the hand palm will be housed, which may be easily introduced into and removed from the glove owing to the provision of the two mentioned zip-fastener pairs”, page 3 fifth paragraph, therefore, 3 extends longitudinally along the annotated radial side from the annotated peripheral edge of the annotated hand portion to the annotated first sheath and 2 extends longitudinally along the annotated ulnar side from the annotated peripheral edge of the annotated hand portion to the annotated second sheath, annotated figure 1).
Regarding claim 4, the combined references teach, the first zipper includes a length and the second zipper has a length (Mollo, page 2, fifth paragraph, and page 3 fifth paragraph, figure 1).
Regarding claim language “wherein the first zipper includes a length smaller than a length of the second zipper”, Applicant provides no specific reasoning or unexpected result for requiring this size and consequently it would merely be a change in size or shape. With regards to length, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see MPEP 2144.04(lV)(a). Here, by making the first zipper 3 of Mollo smaller in length than the length of the second zipper 2 of Mollo, would provide the user with a zipper on the ulnar side of the glove to be opened further than the zipper on the radial side of the glove, which would make it easier for the user to don the glove. 
Additionally, Absent a showing of criticality with respect to “wherein the first zipper includes a length smaller than a length of the second zipper”, even though Mollo does not specifically disclose does not disclose “wherein the first zipper includes a length smaller than a length of the second zipper” as claimed, Applicant’s Specification discloses in [0034], “In embodiments, the first zipper 30A includes a length smaller than a length of the second zipper 30B. In some embodiment, the first zipper 30A includes a length substantially equal to a length of the second zipper 30B”, [0034], therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mollo to make the first zipper includes a length smaller than a length of the second zipper. Such modification would be considered a mere choice of a preferred configuration for the zippers, in this case, the first and second zipper length, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by making the first zipper 3 of Mollo smaller in length than the length of the second zipper 2 of Mollo, would provide the user with a zipper on the ulnar side of the glove to be opened further than the zipper on the radial side of the glove, which would make it easier for the user to don the glove.
Regarding claim 5, the combined references teach, wherein the first zipper includes a length substantially equal to a length of the second zipper (Mollo, “More specifically,the zip-fasteners 2 and 3 of the glove 1 extend from the rear end portion whereof up to two points located in the portion 6 thereat the hand palm will be housed,which may be easily introduced into and removed from the glove owing to the provision of the two mentioned zip-fastener pairs.”, page 3, fifth paragraph, therefore, 3 includes a length substantially equal to a length of 2, figure 1).
Additionally, Absent a showing of criticality with respect to “wherein the first zipper includes a length substantially equal to a length of the second zipper”, It is noted that Applicant’s Specification discloses in [0034], “In embodiments, the first zipper 30A includes a length smaller than a length of the second zipper 30B. In some embodiment, the first zipper 30A includes a length substantially equal to a length of the second zipper 30B”, [0034], therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first zipper includes a length substantially equal to a length of the second zipper. Such would be considered a mere choice of a preferred configuration for the zippers, in this case, the first and second zipper length, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by making the first zipper 3 of Mollo include a length substantially equal to a length of the second zipper 2 of Mollo, would provide the user with a zipper on both the radial and the ulnar sides of the glove to be opened at substantially the same distance which allows for the users hand to be “easily introduced and removed from the glove”, Molo page 3 fifth paragraph.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mollo (EP 0116814) in view of Antonious (4,042,977) in view of Coulter et al. (2009/0100573)[Coulter] in view of Hill (2014/0096306).
Regarding claim 6, the combined references teach, wherein the first fastening strap (Antonious, 306 as combined above).
While Antonious discloses “Each strap may include elastic portions 308 and a complimentary velcro portion 310 so that with the single velcro base 302 there may be pulling from opposite sides of the glove secured to the pad 302”, Col. 6 ln. 40-46, the combined references fail to teach, wherein the first fastening strap is disposed on the palm section of the hand portion midway along a length of the zipper, the first fastening strap configured to lay over the first zipper when attached to the fastener, thereby preventing the first zipper from becoming unzipped.
Coulter, a glove with a fastening strap, [0024], [0031], [0032], teaches, wherein the first fastening strap is disposed on the palm section of the hand portion, the first fastening strap configured to lay over the opening when attached to the fastener (“A leading edge 102 of wrist strap 11 is attached to palmar panel 31 at the proximal ulnar edge”, [0031], “Edges 31ua and 12ua are unattached and form a V-shaped opening 64. Opening 64, when wrist strap 11 is unfastened, allows glove 10 to be more easily donned or removed. A patch 65 of hook material is located adjacent to the edge of opening 64 on the outer face of dorsal panel 12. A mating patch 66 of loop material is located near the base of wrist strap 11, and serves to close opening 64 when strap 11 is secured around the wearer's wrist.”, [0032], therefore, 11 is disposed on 31 of the hand portion, 11 configured to lay over 64 when attached to 66, figures 1, 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first fastening strap of the combined references as being disposed on the palm section as taught by Coulter in order to provide the user the ability “to close opening 64 when strap 11 is secured around the wearer's wrist”, [0032].
The combined reference teach, the first fastening strap configured to lay over the first zipper when attached to the fastener, thereby preventing the first zipper from becoming unzipped (306 of Antonious is disposed on the palm section of Mollo, as combined above as taught by Coulter, therefore, 306 of Antonious is configured to lay over 3 of Mollo when attached to 302 of Antonious, thereby preventing the 3 of Mollo from becoming unzipped, similar to the way 11 of Coulter closes the opening when 11 is secured around the wearer’s wrist, see Coulter, [0032], and figures 1, 4 and 6).
The combined references fail to teach, wherein the first fastening strap is disposed midway along a length of the zipper.
Hill, a glove with a zipper and a fastening strap, Abstract, teaches, wherein the first fastening strap is disposed midway along a length of the zipper (as shown in figure 1, 72 is disposed midway along a length of 52, [0029], [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first fastening strap of the combined references as being disposed midway along a length of the zipper as taught by Hill in order to securely hold the wrist covering portion to a user's wrist region”, [0029].
Regarding claim 7, the combined references teach, the second fastening strap (Antonious, 306 as combined above).
While Antonious discloses “Each strap may include elastic portions 308 and a complimentary velcro portion 310 so that with the single velcro base 302 there may be pulling from opposite sides of the glove secured to the pad 302”, Col. 6 ln. 40-46, the combined references fail to teach, wherein the second fastening strap is disposed on the palm section of the hand portion midway along a length of the zipper, the second fastening strap configured to lay over the second zipper when attached to the fastener, thereby preventing the second zipper from becoming unzipped.
As combined above the first fastening strap is disposed on the palm section of the hand portion midway along a length of the zipper, the first fastening strap configured to lay over the first zipper when attached to the fastener, thereby preventing the first zipper from becoming unzipped. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B). Therefore, in light of the teaching of the first fastening strap being disposed on the palm section of the hand portion midway along a length of the zipper, the first fastening strap configured to lay over the first zipper when attached to the fastener, thereby preventing the first zipper from becoming unzipped, as combined above, and the disclosure of Antonious that teaches, “pulling from opposite sides of the glove secured to the pad 302”, of the first and second fastening strap 306 and 304 respectively, see figure 35, it would have been obvious to duplicate the construction of 304 of Antonious, to be disposed on the palm section of the hand portion midway along a length of the zipper, and to be configured to lay over the second zipper when attached to the fastener, thereby preventing the second zipper from becoming unzipped, as taught by the combined references. By having 304 of Antonious match the construction of 306, would provide the user the additional comfort since each strap would be the same on the radial and ulnar side of the glove, while providing an equal balance of pull from the straps from opposite sides of the glove. 
Regarding claim 8, the combined references teach, wherein the fastener comprises a strip of fastening material extending laterally across the dorsal section from the first zipper to the second zipper (as combined above, 302 of Antonious comprises a strip of fastening material extending laterally across the dorsal section of Mollo from 3 of Mollo to 2 of Mollo, see Antonious, Col. 2 ln. 35-37, Col. 6 ln. 40-46, figure 35).
Regarding claim 9, the combined references teach, wherein the first zipper opens from the peripheral edge to the first sheath enlarging the opening on the lower end of the hand portion at the radial side (Mollo, 3 opens from the annotated peripheral edge to the annotated first sheath enlarging the opening on 5 of the annotated hand portion at the annotated radial side, page 2 fifth paragraph, page 3 fifth paragraph, annotated figure 1).
Regarding claim 10, the combined references teach, wherein the second zipper opens from the peripheral edge to the second sheath enlarging the opening on the lower end of the hand portion at the ulnar side (2 opens from the annotated peripheral edge to the annotated second sheath enlarging the opening on 5 of the annotated hand portion at the annotated ulnar side, page 2 fifth paragraph, page 3 fifth paragraph, annotated figure 1).
Regarding claim 11, the combined references teach, wherein the hand portion includes a first depth at the radial side and a second depth at the ulnar side, the second depth larger than the first depth (Mollo, the annotated hand portion includes an annotated first depth at the annotated radial side and an annotated second depth at the ulnar side, the annotated second depth larger than the first depth first depth, annotated figure 1).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mollo (EP 0116814) in view of Antonious (4,042,977) in view of Coulter et al. (2009/0100573)[Coulter] in view of Hill (2014/0096306) in view of Mazza (3,430,265).
Regarding claim 12, the combined references teach, the palm section (Mollo, annotated figure 1), the first zipper (Mollo, 3, figure 1), the second zipper (Mollo, 2, figure 1), the fastener (Antonious, 302, figure 35), the first fastening strap (Antonious, 306, figure 35), the second fastening strap (Antonious, 304, figure 35).
The combined references fail to teach, wherein the palm section includes a wrinkled section extending from the first zipper to the second zipper, the wrinkled section opposite the fastener enabling scrunching of the palm section when the first fastening strap and the second fastening strap are attached to the fastener.
Mazza, a glove with a zipper, strap and fastener, Abstract, figure 1, teaches, wherein the palm section includes a wrinkled section extending from the radial side to the ulnar side, the wrinkled section opposite the fastener enabling scrunching of the palm section when the first fastening strap is attached to the fastener (“as shown in FIGS. 3 and 4 elastic means in the form of an elastic strip 60 is mounted preferably on the inner surface of front portion 18 of the glove by means of stitching 62 or the like. Elastic strip 60 extends along the open end of the glove and is provided for gathering the front wrist covering portion thereof to insure a snug fit of the glove 15when it is in use”, Col. 4 ln. 8-15, therefore, 18 includes 60 extending from the radial side to ulnar side, 60 opposite 56 enabling scrunching of 18 when 40 is attached to 56, figures 1, 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the palm portion of Mollo the wrinkled section as taught by Mazza in order to “provide[d] for gathering the front wrist covering portion thereof to insure a snug fit of the glove 15 when it is in use”, Col. 4 ln. 13-15.
The combined references teach, wherein the palm section includes a wrinkled section extending from the first zipper to the second zipper, the wrinkled section opposite the fastener enabling scrunching of the palm section when the first fastening strap and the second fastening strap are attached to the fastener (the annotated palm section of Mollo includes 60 (as combined above as taught by Mazza) extending from the 3 of Mollo to 2 of Mollo, 60 of Mazza opposite 302 of Antonious enabling scrunching of the annotated palm section of Mollo when 306 and 304 of Antonious are attached to 302 of Antonious).
Regarding claim 13, the combined references teach, wherein the first fastening strap, the second fastening strap, the fastener, and the wrinkled section are coplanar and aligned (306, 304, 302 of Antonious and 60 of Mazza are coplanar and aligned, see Antonious figure 35 and Mazza figure 4).
Regarding claim 14, the combined references teach, wherein the first fastening strap and the second fastening strap comprise a hook and loop fastening material and the fastener comprises a corresponding hook and loop fastening material to enable attachment and disengagement (Antonious, “FIG. 35 is a perspective view showing the use of twin flexible straps attached to opposite sides with complimentary fastening means located on back of the glove”, Col. 2 ln. 35-37, “FIGS. 35 and 36 show additional designs of straps for attachment across the back of the hand for a glove. In FIG. 35 there is a velcro pad 302 and a pair of straps 304, 306. Each strap may include elastic portions 308 and a complimentary velcro portion 310 so that with the single velcro base 302 there may be pulling from opposite sides of the glove secured to the pad 302.”, Col. 6 ln. 40-46, therefore, 306 and 304 of Antonious comprise a hook and loop fastening material and 302 of Antonious comprises a corresponding hook and loop fastening material to enable attachment and disengagement, figure 35).
Regarding claim 15, the combined references teach, wherein the first fastening strap and the second fastening strap include substantially the same length and width (Antonious, “FIG. 35 is a perspective view showing the use of twin flexible straps attached to opposite sides with complimentary fastening means located on back of the glove”, Col. 2 ln. 35-37, “FIGS. 35 and 36 show additional designs of straps for attachment across the back of the hand for a glove. In FIG. 35 there is a velcro pad 302 and a pair of straps 304, 306. Each strap may include elastic portions 308 and a complimentary velcro portion 310 so that with the single velcro base 302 there may be pulling from opposite sides of the glove secured to the pad 302.”, Col. 6 ln. 40-46, therefore, 306 and 304 of Antonious include substantially the same length and width, figure 35).
Regarding claim 16, the combined references teach, wherein the first fastening strap, the second fastening strap, and the fastener include substantially the same width (Antonious, “FIG. 35 is a perspective view showing the use of twin flexible straps attached to opposite sides with complimentary fastening means located on back of the glove”, Col. 2 ln. 35-37, “FIGS. 35 and 36 show additional designs of straps for attachment across the back of the hand for a glove. In FIG. 35 there is a velcro pad 302 and a pair of straps 304, 306. Each strap may include elastic portions 308 and a complimentary velcro portion 310 so that with the single velcro base 302 there may be pulling from opposite sides of the glove secured to the pad 302.”, Col. 6 ln. 40-46, therefore, 306, 304 and 302 of Antonious include substantially the same length and width, figure 35).
Regarding claim 18, the combined references teach, wherein: the first zipper and second zipper are coplanar defining a hypothetical plane that divides the glove body in half along a coronal plane of the glove body, thereby separating and defining the dorsal section and the palm section (Mollo, “According to one aspect of the present invention, the above task is achieved by an improved glove for children or sports, characterized in that it is provided, at the two side ends whereof, with zip-fasteners (2 and 3),which extend parallely to the longitudinal axis of the user hand, said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, therefore, 3 and 2 are coplanar defining a hypothetical plane that divides 1 in half along a coronal plane of 1, thereby separating and defining the dorsal section and the annotated palm section, annotated figure 1); and wherein the first zipper extends longitudinally along the radial side from the peripheral edge of the hand portion to the first sheath and the second zipper extends longitudinally along the ulnar side from the peripheral edge of the hand portion to the second sheath (Mollo, “at the two side ends whereof, with zip-fasteners (2 and 3),which extend parallely to the longitudinal axis of the user hand, said zip-fasteners (2,3) being arranged along two opposite ends of each glove, and being effectiveto.be opened by causing the sliders (4 and 8) to slide in the direction therealong the finger tips (9) are formed”, page 2, fifth paragraph, “More specifically, the zip-fasteners 2 and 3 of the glove 1 extend from the rear end portion whereof up to two points located in the portion 6 thereat the hand palm will be housed, which may be easily introduced into and removed from the glove owing to the provision of the two mentioned zip-fastener pairs”, page 3 fifth paragraph, therefore, 3 extends longitudinally along the annotated radial side from the annotated peripheral edge of the annotated hand portion to the annotated first sheath and 2 extends longitudinally along the annotated ulnar side from the annotated peripheral edge of the annotated hand portion to the annotated second sheath, annotated figure 1).
Regarding claim 19, the combined references teach, the first zipper includes a length and the second zipper has a length (Mollo, page 2, fifth paragraph, and page 3 fifth paragraph, figure 1).
Regarding claim language “wherein the first zipper includes a length smaller than a length of the second zipper”, Applicant provides no specific reasoning or unexpected result for requiring this size and consequently it would merely be a change in size or shape. With regards to length, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see MPEP 2144.04(lV)(a). Here, by making the first zipper 3 of Mollo smaller in length than the length of the second zipper 2 of Mollo, would provide the user with a zipper on the ulnar side of the glove to be opened further than the zipper on the radial side of the glove, which would make it easier for the user to don the glove.
Additionally, Absent a showing of criticality with respect to “wherein the first zipper includes a length smaller than a length of the second zipper”, even though Mollo does not specifically disclose does not disclose “wherein the first zipper includes a length smaller than a length of the second zipper” as claimed, Applicant’s Specification discloses in [0034], “In embodiments, the first zipper 30A includes a length smaller than a length of the second zipper 30B. In some embodiment, the first zipper 30A includes a length substantially equal to a length of the second zipper 30B”, [0034], therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mollo to make the first zipper includes a length smaller than a length of the second zipper. Such modification would be considered a mere choice of a preferred configuration for the zippers, in this case, the first and second zipper length, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by making the first zipper 3 of Mollo smaller in length than the length of the second zipper 2 of Mollo, would provide the user with a zipper on the ulnar side of the glove to be opened further than the zipper on the radial side of the glove, which would make it easier for the user to don the glove.
Regarding claim 20, the combined references teach, wherein the first zipper includes a length substantially equal to a length of the second zipper (Mollo, “More specifically,the zip-fasteners 2 and 3 of the glove 1 extend from the rear end portion whereof up to two points located in the portion 6 thereat the hand palm will be housed,which may be easily introduced into and removed from the glove owing to the provision of the two mentioned zip-fastener pairs.”, page 3, fifth paragraph, therefore, 3 includes a length substantially equal to a length of 2, figure 1).
Additionally, Absent a showing of criticality with respect to “wherein the first zipper includes a length substantially equal to a length of the second zipper”, It is noted that Applicant’s Specification discloses in [0034], “In embodiments, the first zipper 30A includes a length smaller than a length of the second zipper 30B. In some embodiment, the first zipper 30A includes a length substantially equal to a length of the second zipper 30B”, [0034], therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first zipper includes a length substantially equal to a length of the second zipper. Such would be considered a mere choice of a preferred configuration for the zippers, in this case, the first and second zipper length, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by making the first zipper 3 of Mollo include a length substantially equal to a length of the second zipper 2 of Mollo, would provide the user with a zipper on both the radial and the ulnar sides of the glove to be opened at substantially the same distance which allows for the users hand to be “easily introduced and removed from the glove”, Molo page 3 fifth paragraph.





    PNG
    media_image1.png
    355
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    833
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    292
    354
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2013/0160186 by Favia discloses a glove, with fastening straps and first and second zippers on the radial side and the ulnar side of the glove. 
2. 2016/0255892 by Berry discloses a glove, with a fastening strap, a fastener, and a wrinkled section on the palm section of the glove.
3. 2016/0227852 by Hernandez discloses a glove with a wrinkled section on the palm section of the glove.
4. 2,268,210 by Fried discloses discloses a glove with a zipper and a wrinkled section on the palm section of the glove.
5. Des 249,749 by Wanous discloses a glove with a zipper and a wrinkled section on the palm section of the glove.
6. RE38,948 discloses a zipper on the radial side of the glove.
7. 2,516,241 by Mulheran discloses a zipper on the ulnar side of the glove.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732